PEARSON, J.

                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION

ZACHARY BARFIELD,                                        )
                                                         )      CASE NO. 4:19CV2306
                 Plaintiff,                              )
                                                         )      JUDGE BENITA Y. PEARSON
                 v.                                      )
                                                         )
WARDEN FENDER, et al.,                                   )      MEMORANDUM OF OPINION AND
                                                         )      ORDER [Resolving ECF No. 1]
                 Defendants.                             )
                                                         )

        Plaintiff Zachary Barfield is a state prisoner incarcerated at the Northeast Ohio

Correctional Center. ECF No. 1. He brings this action pursuant to 42 U.S.C. § 1983 against

defendants Warden Fender, Matt Gillum, and Annette Chambers-Smith (collectively,

“Defendants”). For the reasons that follow, this case is dismissed.

                                                I. Background

        In his brief complaint, Plaintiff alleges that he is a Christian Separatist and requests that

the ODRC1 approve the Christian Separatist Church as an approved religion able to congregate

for worship services. ECF No. 1 at PageID #: 3. Plaintiff insists that ORDC denies his faith on

the grounds that it is racist and violent and discriminates against him by labeling him a “STG

group.” Id. at PageID #: 4. He further claims that he is not a gang member and that Christian

Separatists are non-violent and only promote spiritual supremacy. Id. at PageID #: 3-4. Based

upon these facts, Plaintiff alleges that Defendants are violating his religious rights under the

Fourteenth Amendment to the Constitution. See ECF No. 1-4 at PageID #: 1. For relief, he


        1
           Because Plaintiff is a state prisoner, ODRC apparently refers to the Ohio Department of
Rehabilitation and Corrections.
(4:19CV2306)

seeks compensatory and punitive damages and asks this Court to require the ODRC to approve

the Christian Separatist faith. ECF No. 1 at PageID #: 5.

                                       II. Standard of Review

        Pro se pleadings are liberally construed by the Court. Boag v. MacDougall, 454 U.S.

364, 365 (1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972). Notwithstanding, the

district court is required under 28 U.S.C. § 1915(e)(2)(B) to review all in forma pauperis

complaints and to dismiss before service any such complaint that the Court determines is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief against a defendant who is immune from such relief. See Hill v. Lappin, 630 F.3d 468, 470

(6th Cir. 2010). While some latitude must be extended to pro se plaintiffs with respect to their

pleadings, the Court is not required to conjure unpleaded facts or construct claims against

defendants on behalf of a pro se plaintiff. See Grinter v. Knight, 532 F.3d 567, 577 (6th Cir.

2008) (citation omitted); Thomas v. Brennan, No. 1:18 CV 1312, 2018 WL 3135939, at *1 (N.D.

Ohio June 26, 2018) (citing Beaudett v. City of Hampton, 775 F.2d 1274, 1277 (4th Cir. 1985)

and Erwin v. Edwards, 22 F. App’x. 579, 580 (6th Cir. 2001)).

        In order to withstand scrutiny under § 1915(e)(2)(B), “‘a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.’”

Hill, 630 F.3d at 470-71 (holding that the dismissal standard articulated in Ashcroft v. Iqbal, 556

U.S. 662 (2009) and Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) governs dismissals for

failure to state a claim under § 1915(e)(2)(B) and § 1915A). A complaint fails to state a claim on




                                                    2
(4:19CV2306)

which relief may be granted when it lacks “sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face.” Id. at 471.

                                            III. Discussion

        In order to state a plausible claim for relief under § 1983, the complaint must allege “(1)

that there was the deprivation of a right secured by the Constitution and (2) that the deprivation

was caused by a person acting under color of state law.” Wittstock v. Mark A. Van Sile, Inc., 330

F.3d 899, 902 (6th Cir. 2003). To hold an individual defendant liable under § 1983, a plaintiff

must allege “personal involvement” in the alleged unconstitutional conduct. See Grinter, 532

F.3d at 575 (personal involvement is required in order to incur liability under § 1983). It is a

basic pleading requirement that a plaintiff must attribute specific factual allegations to particular

defendants. Twombly, 550 U.S. at 555 (holding that, in order to state a claim, a plaintiff must

make sufficient allegations to give a defendant fair notice of the claim).

        When a person is named as a defendant without an allegation of specific conduct, even

under the liberal construction afforded to pro se complaints, the complaint against that defendant

is subject to dismissal. See Gilmore v. Corr. Corp. of Am., 92 F. App’x 188, 190 (6th Cir. 2004)

(dismissing complaint where plaintiff alleged only that the defendant violated his constitutional

rights). “Merely listing names in the caption of the complaint and alleging constitutional

violations in the body of the complaint is not enough to sustain recovery under § 1983.” Id.

(citing Flagg Bros., Inc. v. Brooks, 436 U.S. 149, 155-57 (1978)).

        Here, there is not a single allegation in the Complaint concerning any alleged

unconstitutional conduct on the part of Defendants. See ECF No. 1. Indeed, Plaintiff does not


                                                    3
(4:19CV2306)

even mention Defendants in his statement of claim. Id. When, as here, individuals are merely

named as defendants in a § 1983 action without any supporting factual allegations of specific

unconstitutional conduct in the body of the Complaint, the Complaint must be dismissed. See

Frazier v. Michigan, 41 F. App’x 762, 764 (6th Cir. 2002) (affirming dismissal of complaint that

did not allege with any degree of specificity which of the named defendants were personally

involved in or responsible for each alleged violation of federal rights).

       Accordingly, Plaintiff fails to state a plausible § 1983 claim against Defendants upon

which relief may be granted, and this case is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B).

                                          IV. Conclusion

       For all of the foregoing reasons, this action is dismissed pursuant to 28 U.S.C. §

1915(e)(2)(B).

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an appeal from this decision

could not be taken in good faith.

       IT IS SO ORDERED.



 February 12, 2020                              /s/ Benita Y. Pearson
Date                                          Benita Y. Pearson
                                              United States District Judge




                                                  4
